Citation Nr: 1618005	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1980 to October 2002.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his April 2010 substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board.  He was scheduled for the requested hearing in January 2015.  The Veteran did not report for the scheduled hearing without explanation, and has not requested that a new hearing be scheduled.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

This case was previously before the Board in April 2015, when it was remanded for further development. 

Once again, the Board notes that the mother of the Veteran's two dependents children has raised the issue of entitlement to increased apportionment in multiple statements.  See October 2014 statement.  Based on the available record, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over that issue, and it is referred once again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has withdrawn his appeal seeking entitlement to service connection for sleep apnea. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received by the Board on May 7, 2015, the Veteran indicated that he wished to withdraw the issue currently on appeal - entitlement to service connection for sleep apnea.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2015); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of May 7, 2015, the Board had not yet issued a final decision on that issue. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefit, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2015). 

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issue of entitlement to service connection for sleep apnea is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

ORDER

Claim for entitlement to service connection for sleep apnea is dismissed.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


